The first ground of the demurrer to the petition is not well taken. I believe the relator had legal capacity to bring this action. With reference to the second ground, the relator in his petition has not established a clear right to the extraordinary writ of mandamus. In order to justify the issuance of the writ, a clearly defined legal duty on the respondents must be enjoined by law. None is spelled out either in the petition or prayer.
I agree with my colleagues that the demurrer must be sustained, the writ denied, and final judgment entered for respondents. However, in my estimation, regardless of the fact that a writ of mandamus cannot issue here, for public officials to allow or sponsor the display of any candidate's campaign sign urging his election on a public building proper is extremely bad judgment and in poor taste. The attorneys representing the parties maintain that there is no statute in this state prohibiting such a practice. The subject seems to me to be one of public interest, and the Ohio Legislature ought to consider enactment of an appropriate statute prohibiting such practice. *Page 63